Citation Nr: 0534333	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left eye from cataract surgery 
and/or eye drops.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of an April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing was held in September 2005.  The 
transcripts have been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged that his vision was worsened due to 
mistakes made during a January 1996 cataract extraction 
surgery of the left eye.  He alleges that during the cataract 
surgery he overheard the supervising physician tell the 
intern who was doing the surgery that "oh, no, [he] should 
not have done that."  He alleges that his eye was 
"shattered" during the surgery.  Outpatient records dated 
in May 1996 note that the veteran had cataract surgery that 
resulted in retinal tear.  Additional outpatient treatment 
records dated between January and September 2002 note that 
the veteran was seen several times for diminished and blurred 
vision of the left eye, and underwent a corneal transplant.  
Furthermore, the veteran has stated that while seeking 
treatment for his diminished vision, he was told that he had 
been prescribed the wrong eye drops and that the damage 
caused by the eye drops led to the corneal transplant.  
Treatment records of December 2002 note that the veteran has 
high astigmatism on the left eye which limits his vision.  
The veteran claims that his current vision problems are a 
result of the cataract surgery in 1986 and being prescribed 
the wrong eye drops during his treatment.  The veteran has 
not been afforded an eye examination.

38 U.S.C.A. § 1151 provides:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should order a VA eye 
examination to determine the condition 
of the veteran's left eye and his 
current visual acuity.  The examiner 
should render opinions with reasons as 
to whether the veteran's cataract 
surgery was properly conducted and 
whether any complications were due to VA 
fault or an event not reasonably 
foreseeable.  In particular, were the 
retinal tear or the corneal transplant 
attributable to the operation, fault or 
an event not reasonably foreseeable?  
The claims folder should be made 
available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


